DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2011/0153103) in view of Chen (US 2015/0302318) and Li (US 2021/0012263).
Regarding claim 1, Brown discloses a building system for generating input forecast data, the building system comprising one or more memory devices 210, 110, configured to store instructions thereon that, when executed by one or more processors 202, 102, cause the one or more processors to:
	retrieve a current prediction set of measurements comprising current values associated with a plurality of time-steps (paragraphs 38, 39, 41, 68);
	identify time-steps of the plurality of time-steps for which historical prediction values of a historical prediction set of measurements (p. 68, figures 6, 7B); and
provide an updated prediction set of measurements to a prediction model (p. 46).
	Brown does not disclose identifying time-steps of the plurality of time-steps for which historical prediction values of the historical prediction set of measurements are outside of a tolerance of corresponding historical actual values of a historical actual set of measurements; and replacing each current value of the current prediction set of measurements that is associated with the identified time-steps with a predetermined value to generate the updated prediction set of measurements.
Chen teaches the use of identifying (S. 402) time-steps of a plurality of time-steps for which historical prediction values of a historical prediction set of measurements are outside of a tolerance of corresponding historical actual values of a historical actual set of measurements (p. 33, S. 602). It would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to include identifying time-steps of the plurality of time-steps for which historical prediction values of the historical prediction set of measurements are outside of a tolerance of corresponding historical actual values of a historical actual set of measurements to the system of Brown as taught by Chen for the purpose of effectively updating the prediction model. 
Li teaches the use of replacing each current value of a current prediction set of measurements that is associated with identified time-steps with a predetermined value to generate an updated prediction set of measurements (p. 163, 176, 177). It would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to include replacing each current value of the current prediction set of measurements that is associated with the identified time-steps with a predetermined value to generate the updated prediction set of measurements to the system of Brown (modified by Chen) as taught by Li for the purpose of effectively updating the prediction model.

Regarding claim 11 , Brown discloses a method (abstract) for generating input forecast data, the method comprising:
	obtaining, by a processing circuit 202, a historical prediction set of measurements (p. 38, 39) and a historical actual set of measurements for a plurality of time-steps (p. 41, 59, 76, figure 6), each of the plurality of time- steps associated with a historical value of the historical prediction set of measurements and a historical value of the historical actual set of measurements (p. 38-41);
	determining, by the processing circuit, whether historical values of the historical prediction set of measurements are within a tolerance threshold of corresponding historical values of the historical actual set of measurements (p. 49);
	identifying, by the processing circuit, time-steps that are associated with historical values of the historical prediction set of measurements (p. 68);
	retrieving, by the processing circuit, a current prediction set of measurements comprising current values associated with the plurality of time-steps (p. 68, p. 38-41); and
	providing, by the processing circuit, an updated prediction set of measurements to a prediction model (p. 46).
	Brown does not disclose identifying time-steps that are associated with historical values of the historical prediction set of measurements that are outside of the tolerance threshold; replacing each current value of the current prediction set of measurements that is associated with the identified time-steps with a predetermined value to generate an updated prediction set of measurements. 
Chen teaches the use of identifying (S402) time-steps that are associated with historical values of a historical prediction set of measurements that are outside of a tolerance threshold (p. 33, S.602). It would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to include identifying time-steps that are associated with historical values of the historical prediction set of measurements that are outside of the tolerance threshold to the method of Brown as taught by Chen for the purpose of effectively updating the prediction model.
Li teaches the use of replacing each current value of a current prediction set of measurements that is associated with identified time-steps with a predetermined value to generate an updated prediction set of measurements (p. 163, 176, 177). It would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to include replacing each current value of the current prediction set of measurements that is associated with the identified time-steps with a predetermined value to generate an updated prediction set of measurements to the method of Brown (modified by Chen) as taught by Li for the purpose of effectively updating the prediction model.

Regarding claim 2, Brown discloses wherein the instructions cause the one or more processors to: predict, using the prediction model and based on the updated prediction set, for one or more time-steps into the future, an expected energy output indicating an expected amount of energy that the building system will utilize at each of the one or more time-steps (p. 68, figure 6).
Regarding claim 3, Brown discloses wherein the instructions cause the one or more processors to perform at least one of: operate one or more pieces of building equipment based on the expected energy output (p. 1, 4); or generate one or more user interfaces including interface elements, the interface elements based on the expected energy output (p. 33, 73).
Regarding claim 4, Brown (as modified by Chen and Li) discloses wherein the instructions cause the one or more processors to identify time-steps of the plurality of time-steps by: obtaining the historical prediction set of measurements and the historical actual set of measurements for the plurality of time-steps, each of the plurality of time-steps associated with a historical prediction value of the historical prediction set of measurements and a historical value of the historical actual set of measurements (p. 38-41); determining whether the historical prediction values of the historical prediction set of measurements are within a tolerance threshold of corresponding historical values of the historical actual set of measurements (p. 49); and identifying time-steps that are associated with historical values of the historical prediction set of measurements (p. 68) that are outside of the tolerance threshold.
Regarding claim 8, Brown discloses wherein the instructions cause the one or more processors to identify time-steps of the plurality of time-steps by: receiving an indication of the time-steps from an external system (p. 27): and identifying time-steps from the indication (p. 68, figures 6, 7B).
Regarding claims 9, 10, and 19, Brown (as modified by Chen and Li) discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the predetermined value being a dummy value indicating for the prediction model to ignore any prediction data associated with a time-step associated with the predetermined value; the instructions causing the one or more processors to: generate input data that indicates index values of the updated prediction set of measurements that are associated with the predetermined value; and provide the input data to the predictive model. Li further teaches the use of the predetermined value being a dummy value indicating for a prediction model to ignore any prediction data associated with a time-step associated with the predetermined value (p. 165); instructions causing one or more processors to: generate input data that indicates index values of an updated prediction set of measurements that are associated with the predetermined value (p. 163, 176, 177); and provide the input data to the predictive model (p. 163). It would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to include the predetermined value being a dummy value indicating for the prediction model to ignore any prediction data associated with a time-step associated with the predetermined value; the instructions causing the one or more processors to: generate input data that indicates index values of the updated prediction set of measurements that are associated with the predetermined value; and provide the input data to the predictive model to the system of Brown (modified by Chen) as taught by Li for the purpose of effectively updating the prediction model.
Regarding claim 12, Brown discloses predicting, by the processing circuit using the prediction model and based on the updated prediction set, for one or more time-steps into the future, an expected energy output indicating an expected amount of energy that the building system will utilize at each of the one or more time- steps (p. 68, figure 6).
Regarding claim 13, Brown discloses operating, by the processing circuit, one or more pieces of building equipment based on the expected energy output (p. 1, 4); or generating, by the processing circuit, one or more user interfaces including interface elements, the interface elements based on the expected energy output (p. 33, 73).
Regarding claim 14, Brown discloses wherein the historical prediction set of measurements comprises historical values associated with outside air temperature, energy load, occupancy, or scheduling information (p. 27, 41, 59).

Regarding claim 20, Brown discloses a non-transitory computer-readable storage medium having instructions stored thereon that, upon execution by a processor 202, cause the processor to perform operations to generate forecast input data, the operations comprising:
	obtaining a historical prediction set of measurements (p. 38, 39)and a historical actual set of measurements for a plurality of time-steps (p. 41, 59, 76, figure 6), each of the plurality of time-steps associated with a historical value of the historical prediction set of measurements and a historical value of the historical actual set of measurements (p. 38-41);
	determining whether historical values of the historical prediction set of measurements are within a tolerance threshold of corresponding historical values of the historical actual set of measurements (p. 49);
	identifying time-steps that are associated with historical values of the historical prediction set of measurements  (p. 68); 
	retrieving a current prediction set of measurements comprising current values associated with the plurality of time-steps (p. 38-41, 68); and
	providing the updated prediction set of measurements to a prediction model (p. 46).
	Brown does not disclose identifying time-steps that are associated with historical values of the historical prediction set of measurements that are outside of the tolerance threshold; replacing each current value of the current prediction set of measurements that is associated with the identified time-steps with a predetermined value to generate an updated prediction set of measurements. 
Chen teaches the use of identifying (S402) time-steps that are associated with historical values of a historical prediction set of measurements that are outside of a tolerance threshold (p. 33, S.602). It would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to include identifying time-steps that are associated with historical values of the historical prediction set of measurements that are outside of the tolerance threshold to the non-transitory computer-readable storage medium of Brown as taught by Chen for the purpose of effectively updating the prediction model.
Li teaches the use of replacing each current value of a current prediction set of measurements that is associated with identified time-steps with a predetermined value to generate an updated prediction set of measurements (p. 163, 176, 177). It would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to include replacing each current value of the current prediction set of measurements that is associated with the identified time-steps with a predetermined value to generate an updated prediction set of measurements to the non-transitory computer-readable storage medium of Brown (modified by Chen) as taught by Li for the purpose of effectively updating the prediction model.

Allowable Subject Matter
Claims 5-7 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jayaraman, Utsumi, Bocharov, and Meagher disclose systems for predictive building energy monitoring. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/ANH V LA/                                                                                Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
August 21, 2022